Citation Nr: 0726795	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-28 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disorder.  

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:  The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from August 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and October 2001 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in New York, New York.

This matter is remanded to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

With regard to the issue of service connection for an upper 
respiratory disorder, the Board notes that the veteran was 
seen and treated for upper respiratory infections on numerous 
occasions in service.  Currently, the veteran has been 
diagnosed as having, asthma, obstructive sleep apnea, and 
allergic rhinitis on numerous occasions.  The veteran has 
reported a continuity of symptomatology of these symptoms 
since service.  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

With regard to the issue of an increased evaluation for 
hypertension, the Board notes that the veteran, in his July 
2004 substantive appeal, indicated that he took his blood 
pressure on a daily basis and found that the diastolic 
pressure predominantly exceeded 110 or the systolic pressure 
exceeded 200.  He stated that he knew what his blood pressure 
readings were and that his readings indicated that his 
disability evaluation should be 20 percent.  VA is obliged to 
afford veterans contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

The Board observes that the veteran's blood pressure readings 
have varied greatly in treatment records that have been 
associated with the veteran's claims folder.  The Board 
further notes that the last comprehensive VA examination 
afforded the veteran as it relates to his claim for 
hypertension occurred in September 2000.  The veteran's 
representative, in his July 2007 written argument, noted the 
lack of a contemporaneous examination and requested that the 
veteran be afforded an examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any upper respiratory 
disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that any upper respiratory 
disorder, if found, is related to the 
veteran's period of service?  The 
examiner is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.  Complete detailed 
rationale is requested for each opinion 
that is rendered.

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected hypertension.  All 
indicated tests and studies are to be 
performed, including serial blood 
pressure readings, and all findings are 
to be reported in detail.  

3.  If any of the claims remain denied, 
issue the veteran a supplemental 
statement of the case and allow him an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


